Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, no par value, of Jaguar Mining Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: December 19, 2011 Bristol Investment Partners, LLC By: /s/ William J. “Trey” Reik III Name: William J. “Trey” Reik III Title: Managing Member /s/ William J. “Trey” Reik III William J. “Trey” Reik III /s/ Peter L. Getz Peter L. Getz
